Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
	In response to the amendments filed February 7, 2022, amended claims 1, 4, 6-11; canceled claim 5 and new claims 15-17 are acknowledged.  The following new grounds of rejection are set forth:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“first sleeve”, see claim 1, not labeled in Figs. 11-13.  
“first lateral slot extending along the entire length of the first sleeve” see claim 1.
“at least one lug having two end portions” see claim 17.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a first lateral slot extending along an entire length of the first sleeve” which is not illustrated or disclosed.   Applicant referred to support for the amended claim in Figs 11-13 and at page 3, lines 16-23, however there is no disclosure or support that the first lateral slot (not labeled in any figure) extends along the entire length of the first sleeve (also not labeled in any figure).  Figs 11-13 illustrates a first slot, however it is unclear if the slot extends along the “entire length” of the sleeve portion of the distal fixing means 4.   The first sleeve appears to extend proximally past the first and second clamping arms 45 of the distal fixing means 4, however it is unclear from Figure 12, if the first slot extends along the entirety of the first sleeve, and there is no disclosure that the first slot does so.   Figure 2 illustrates a first slot, but it appears to extend only the length of the first and second clamping arms, not the entire length of the first sleeve.   Appropriate clarification and correction is required.  
Claims 2-4 and 6-16 are rejected as being necessarily dependent upon claim 1.  
Claim 16 recites “wherein a wall thickness of the crescent shaped clamping arms directly adjacent to the first sleeve is at least half a diameter of the first sleeve” which lacks support in the specification.   There is no disclosure found with regard to the thickness of the crescent shaped clamping arms having a wall thickness of at least half the diameter of the first sleeve.   At best, para 0013 recites the sleeve can extend no more than half the diameter of the first accommodation area, however this does not 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the crescent-shaped clamping arms of the distal fixing means define a circular shape with their outer surfaces in a plane of a front surface of an adapted endoscope and the outer surface of a sleeve defining the first accommodation protrudes beyond this circular shape in the radial direction by no more than half the diameter of the first accommodation” which is unclear if an additional sleeve is present or if the claim is referring to the ”first sleeve” defined in claim 1, from which claim 6 depends.  Appropriate clarification and correction is required.  
Claim 17 recites “a spacer device, which forms at least one lug extending from the adapter sleeve and, at a side opposite to the adapter sleeve, having two end portions held at a distance from the adapter sleeve via the at least one lug” and “a first bracket arm integrally connected to and extending from one of the two end portions and a second bracket arm integrally connected to and extending from another one of the two end portions” which is unclear in view of Figs 7-8, page 9, lines 12-21 which Applicant 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0206178 to Lau in view of U.S. Patent No. 9,486,125 to James.  
In regard to claims 1 and 14, Lau discloses a working channel device for mounting on an outer circumference of an endoscope with an endoscope grip and an endoscope head (see Fig. 5), the working channel device comprising: a tube-shaped or hose-shaped working channel 137, a distal fixing means 150, which is configured to grip around the endoscope, in a clamping or clasping manner, a proximal fixing means 160 forming a clamping or clasping device, which is configured to provide a connection to grip around the endoscope grip, in a clamping or clasping manner, and an adapter 180 which is mounted or mountable on a proximal end region of the working channel of the working channel device, the adapter having or integrally forming the proximal fixing means and additionally forming a connection point/interface for connecting medical devices (see paragraph 0020-0022), the distal fixing means comprising: a first sleeve 137 with a first accommodation with an at least partially circular cross-section accommodating the working channel, and a first crescent-shaped clamping arm 156 extending from the first sleeve and a second crescent-shaped clamping arm extending from the first sleeve, the first clamping arm and the second clamping arm extending in a direction away from a longitudinal axis of the first sleeve and being curved to form a second accommodation between each other with an at least partially circular cross-section, and a second slot being formed between a first free end of the first clamping arm and a second free end of the second clamping arm (See Fig. 3 and paragraphs 0022-0026).  Lau is silent with respect to forming a through hole extending along an axial direction with respect to an axial direction of the endoscope head and laterally penetrating said first sleeve to form a first lateral slot extending along an entire length of the first sleeve, wherein the first accommodation and the second accommodation being 
In regard to claim 2, Lau, as modified by James, discloses a working channel device, wherein the distal fixing means forms at least one endoscope-head stop 158 which defines the distal fixing means in a form-fit manner in the axial direction with respect to the endoscope head (see Figs. 1-3 and paragraphs 0022-0026).
In regard to claim 3, Lau, as modified by James, discloses a working channel device, wherein the endoscope-head stop is configured such that it abuts against a front side of an endoscope head of an endoscope adapted with the working channel device (see Figs. 1-3 and paragraphs 0022-0026).
In regard to claim 4, Lau, as modified by James, discloses a working channel device, wherein the second accommodation is adjacent to the first accommodation and aligned in parallel for accommodation of the endoscope head (see Figs. 1-3 and paragraphs 0022-0026 of Lau and Figs. 4-5 of James).
In regard to claim 6, Lau, as modified by James, discloses a working channel device, wherein the crescent-shaped clamping arms of the distal fixing means define a 
In regard to claim 12, Lau, as modified by James, discloses a working channel device, wherein the adapter has an integrated valve 180 which prevents foreign bodies from entering the proximal end of the working channel and/or air or liquid from leaking from the proximal end of the working channel (See Figs. 5 and paragraphs 0032-0033)
In regard to claim 13, Lau, as modified by James, discloses a working channel device, further comprising an additional cover hose 250 adapted and configured to be pulled over the working channel and the endoscope adapted therewith (See Fig. 4 and Paragraphs 0027-0031).
In regard to claim 15, Lau, as modified by James, wherein a diameter of the first accommodation if smaller than a diameter of the second accommodation (see Figs. 1-3 and paragraphs 0022-0026 of Lau and Figs. 4-5 of James).
In regard to claim 16, Lau, as modified by James, wherein a wall thickness of the crescent shaped clamping arms directly adjacent to the first sleeve is at least half a diameter of the first sleeve (See Col. 5, Lines 18-67 of James).  
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0206178 to Lau in view of U.S. Patent No. 9,486,125 to James in further view of U.S. Patent No. 7,588,580 to Okada.    
In regard to claims 7-8, Lau, as modified by James, disclose a working channel device for mounting on outer circumference of an endoscope comprising: a tube-shaped or hose-shaped working channel 137, a distal fixing means 150 which is configured to grip around the endoscope in a clamping or clasping manner (see Figs. 2-3), a proximal fixing means 160 which is configured to grip around the endoscope in a clamping or clasping manner, and an adapter 180 which is mountable on a proximal end region of the working channel of the working channel device (See rejections above) but are silent with respect wherein the proximal fixing means is configured as two wings or lugs extending away from the adapter for gripping around the endoscope grip, which in turn, in particular in the region of free ends of the wings or lugs, each form an eyelet for guiding a tape or strap.  Okada teaches of an analogous a working channel device, wherein the proximal fixing means is configured as two wings or lugs extending away from the adapter for gripping around the endoscope grip, which in turn, in particular in the region of the free ends of the wings or lugs, each form an eyelet for guiding a tape or strap (see Figs. 6 and 9 and Col. 9, Line 45 – Col. 10, Line 57).  Okada also discloses a working channel device, further comprising a hook 66 arranged on the side of the sleeve-shaped adapter remote from the wings or lugs for guiding a tape or strap (see Figs. 6 and 9 and Col. 9, Line 45 – Col. 10, Line 57).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the proximal fixing means of Lau and James to include wings and an eyelet for tape/strap to provide an alternate means to easily mount the working channel device to the endoscope grip and “free” a hand of the user to perform alternate tasks during a surgical procedure as taught by Okada.  .  
s 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0206178 to Lau in view of U.S. Patent No. 9,486,125 to James in further view of U.S. Patent No. 7,588,580 to Okada.    
In regard to claims 9-11 and 17, Lau, as modified by James, disclose a working channel device for mounting on outer circumference of an endoscope comprising: a tube-shaped or hose-shaped working channel 137, a distal fixing means 150 which is configured to grip around the endoscope in a clamping or clasping manner (see Figs. 2-3), a proximal fixing means 160 which is configured to grip around the endoscope in a clamping or clasping manner, and an adapter 180 which is mountable on a proximal end region of the working channel of the working channel device (See rejections above) but are silent with respect wherein the proximal fixing means comprises two bow-shaped cantilevers which form elastically bendable bracket arms, which curve to form a proximal accommodation between them in their relaxed non-bent position, the proximal accommodation being configured to accommodate the endoscope grip in a clamping manner between the bow-shaped cantilevers, by their elasticity.  Goto et al. teach of an analogous endoscopic system wherein an adapter 21 is provided for mounting a tool to the body of an endoscope, and wherein the adapter may take the configuration of variety of different embodiments (See Figs. 4-10).  Specifically, the working channel device, comprises at least one of the bow-shaped cantilevers has, at its free end, a hook, curved in the opposite direction to the direction of curvature of the cantilever for holding a tape or strap (See Figs. 4-10 of Goto et al.).   It would have been obvious to one skilled in the art at the time the invention was filed to modify the proximal fixing means of Lau and James to include bow-shaped cantilevers to provide an alternate .  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-17 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
2/28/2022